NO. 07-04-0116-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                 OCTOBER 28, 2004

                        ______________________________


                 HEATHER LYNN COLSON, CHARLES M. COLSON
                     AND SANDRA COLSON, APPELLANTS

                                          V.

                PNB TRUST & ASSET MANAGEMENT N/K/A
      PLAINSCAPITAL WEALTH MANAGEMENT & TRUST CO., APPELLEES

                      _________________________________

           FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2003,523,185; HONORABLE ANDREW KUPPER, JUDGE
                      _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Charles M. Colson, appearing pro se, appeals from the final judgment in an

interpleader action regarding disposition of funds from a bank account held by appellee

PNB Trust and Asset Management n/k/a Plainscaptial Wealth Management & Trust Co.
       After filing his appellant’s brief, Colson was directed by the court to re-brief. See

TEX . R. APP. P. 9 and 38.1 He filed a second brief on September 9, 2004. His second

brief, like his first, does not cite any authorities. “Record references” in both briefs are

references to documents not appearing in the clerk’s record and to documents in a

separate case. No documents from the separate case appear in the appellate record. The

brief contains recitations of alleged facts and occurrences about which Colson makes

complaint, but he includes no substantive discussion of how the trial court erred legally, nor

of how the alleged facts and occurrences probably caused entry of an improper judgment,

or prevented him from presenting his case on appeal. See TRAP 44.1.


       Texas courts do not maintain separate sets of procedural rules for litigants with

counsel and for litigants representing themselves. See Mansfield State Bank v. Cohn, 573
S.W.2d 181, 184-85 (Tex. 1978). Litigants representing themselves must comply with the

same procedural rules as are applicable to represented parties. Id.; Clemens v. Allen, 47
S.W.3d 26, 28 (Tex.App.–Amarillo 2000, no pet.).


       Appellate courts accept substantial compliance with briefing rules. See TRAP 38.9.

In the event a brief does not comply with TRAP 38, an appellate court may require

amendment, supplementation or redrawing of the brief. Appropriate action by the appellate

court may be taken in regard to an appellant’s failure to take corrective action as to

appellant’s brief as directed by the court when the brief remains in noncompliance with



       1
      Reference to a rule of appellate procedure hereafter will be by reference to
“TRAP_.”


                                             -2-
TRAP 38. Such action may include proceeding as if the offending party failed to file a brief,

see TRAP 38.9(a), and dismissing the appeal for want of prosecution. Clemens, 47
S.W.3d at 28.


       Colson’s brief does not substantially comply with the appellate briefing rules. We

dismiss the appeal for want of prosecution.2




                                                   Phil Johnson
                                                   Chief Justice




       2
         We note in passing that if the argument in an appellate brief contains no citation
to authority or substantive discussion of how the trial court erred, the issues urged are
deemed to have been waived.              See Knie v. Piskun, 23 S.W.3d 455, 460
(Tex.App.–Amarillo 2000, pet. denied); Lewis v. Deaf Smith Elec. Coop., Inc., 768 S.W.2d
511, 512-13 (Tex.App.–Amarillo 1989, no writ.). Appellant’s brief presents nothing for
review, even if we did not dismiss the appeal for want of prosecution.

                                             -3-